Exhibit 10.1

REFINANCING AMENDMENT NO. 1 (this “Amendment”) dated as of March 20, 2013, to
the Credit and Guaranty Agreement dated as of August 1, 2012 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among HOLOGIC, INC., a Delaware corporation
(the “Borrower”); CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors; the
LENDERS from time to time party thereto (the “Lenders”) and GOLDMAN SACHS BANK
USA (“GS Bank”), as administrative agent (in such capacity, the “Administrative
Agent”).

WHEREAS, each Person that agrees to make Refinancing Tranche A Term Loans (as
defined below) (collectively, the “Refinancing Term Lenders”) will make
Refinancing Tranche A Term Loans to the Borrower on the Amendment Effective Date
(as defined below) (the “Refinancing Tranche A Term Loans”) in an amount equal
to its Refinancing Term Commitment (defined below);

WHEREAS, each Person that agrees to make available Refinancing Revolving
Commitments (as defined below) (collectively, the “Refinancing Revolving
Lenders”) will make available, on the terms and conditions set forth herein,
such Refinancing Revolving Commitments to the Borrower on the Amendment
Effective Date in an amount equal to its Refinancing Revolving Commitment;

WHEREAS, the Borrower has requested an amendment to the Credit Agreement that
would effect the modifications to the Credit Agreement set forth herein, and
each Lender party hereto consents to this Amendment;

WHEREAS, GS Bank, JPMS, CGMI and MLPFS have been appointed as the Lead Arrangers
(as defined below) and Fifth Third Bank has been appointed as the documentation
agent with respect to this Amendment; and

WHEREAS, this Amendment includes amendments of the Credit Agreement that are
subject to the approval of the Required Lenders, and that, in each case, will
become effective on the Amendment Effective Date on the terms and subject to the
conditions set forth herein;

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby (the “Amended Credit Agreement”).

SECTION 2. Refinancing Transactions.

(a) Subject to the terms and conditions set forth herein, each Refinancing Term
Lender severally agrees to make a Refinancing Tranche A Term Loan to the
Borrower on the Amendment Effective Date in a principal amount equal to its
Refinancing Term Commitment,



--------------------------------------------------------------------------------

which amount shall be made available to the Administrative Agent in immediately
available funds in accordance with the Credit Agreement. The “Refinancing Term
Commitment” of any Refinancing Term Lender will be the amount set forth opposite
such Refinancing Term Lender’s name on Schedule 1 hereto. On the Amendment
Effective Date, the proceeds of the Refinancing Tranche A Term Loans shall be
applied to prepay in full the Tranche A Term Loans outstanding on the Amendment
Effective Date (immediately prior to the effectiveness of this Amendment) (the
“Existing Tranche A Term Loans”). Each Lender party hereto and the
Administrative Agent hereby acknowledge that (i) the Borrower hereby provides
notice under Section 2.26(a) of the Credit Agreement of its request for
Refinancing Tranche A Term Loans to refinance in full the Existing Tranche A
Term Loans and (ii) all notice requirements set forth in Section 2.26(a) of the
Credit Agreement with respect to such refinancing have been satisfied.

(b) Subject to the terms and conditions set forth herein, each Refinancing
Revolving Lender severally agrees to make available Refinancing Revolving
Commitments to the Borrower on the Amendment Effective Date in a principal
amount equal to the amount set forth opposite its name in Schedule 2 hereto (the
“Refinancing Revolving Commitments”). Each Lender party hereto and the
Administrative Agent hereby acknowledge that (i) the Borrower hereby provides
notice under Section 2.26(a) of the Credit Agreement of its request for
Refinancing Revolving Commitments to refinance in full the Revolving Commitments
existing on the Amendment Effective Date (immediately prior to the effectiveness
of this Amendment) (the “Existing Revolving Commitments”) and (ii) all notice
requirements set forth in Section 2.26(a) of the Credit Agreement with respect
to such refinancing have been satisfied. On the Amendment Effective Date, the
Existing Revolving Commitment of each Refinancing Revolving Lender will be
converted into a Refinancing Revolving Commitment (and immediately after giving
effect to such conversion, the Revolving Commitment of such Refinancing
Revolving Lender will be deemed to be increased or stay the same, as
applicable), so that the aggregate Refinancing Revolving Commitment of such
Refinancing Revolving Lender shall equal the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule 2 hereto. Upon such conversion,
(x) the Existing Revolving Commitments shall terminate (it being understood and
agreed that such termination shall have no effect on the obligation of the
Revolving Lenders to make Credit Extensions under the Refinancing Revolving
Commitments (including without limitation the making of Swing Line Loans or the
issuance of Letters of Credit)) and (y) each Revolving Lender that is not also a
Refinancing Revolving Lender shall cease to be a Revolving Lender.

(c) All Letters of Credit outstanding under the Credit Agreement on the
Amendment Effective Date shall remain outstanding under the Amended Credit
Agreement. Each Refinancing Revolving Lender’s risk participation in each such
Letter of Credit shall be determined in accordance with such Lender’s Pro Rata
Share, as provided in Section 2.04(e) of the Amended Credit Agreement, as if
such Letter of Credit had been issued on the Amendment Effective Date
immediately after giving effect to paragraph (b) above. For the avoidance of
doubt, each Swing Line Lender and Issuing Bank acting in such capacities
immediately prior to the effectiveness of this Amendment shall continue to act
in such capacities immediately following the effectiveness hereof.

 

2



--------------------------------------------------------------------------------

(d) On and after the Amendment Effective Date, each reference in the Credit
Documents to “Tranche A Term Loans” and “Term Loans” shall be deemed to be a
reference to and include the Refinancing Tranche A Term Loans made or deemed
made hereunder, each reference to “Revolving Commitment” shall be deemed a
reference to and include the Refinancing Revolving Commitments made available
hereunder and each reference to “Lenders” and shall be deemed to be a reference
to and include the Refinancing Term Lenders and the Refinancing Revolving
Lenders, as applicable. Notwithstanding the foregoing, the provisions of the
Credit Agreement with respect to indemnification, confidentiality, reimbursement
of costs and expenses, increased costs and break funding payments shall continue
in full force and effect with respect to, and for the benefit of, each Term
Lender in respect of such Lender’s Existing Tranche A Term Loans and each
Revolving Lender in respect of such Lender’s Existing Revolving Commitment.

SECTION 3. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date, the Credit Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each Credit Party represents and warrants to each
other party hereto, on and as of the Amendment Effective Date, that the
following statements are true and correct:

(a) The execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of each Credit Party. This
Amendment has been duly executed and delivered by each Credit Party and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

(b) The representations and warranties of each Credit Party contained in the
Credit Documents are, after giving effect to this Amendment on such date, true
and correct in all material respects on and as of the Amendment Effective Date
to the same extent as though made on and as of such date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

(c) As of the Amendment Effective Date, after giving effect to this Amendment,
no event has occurred and is continuing or would result from the consummation of
the transactions contemplated hereby that would constitute an Event of Default
or a Default.

 

3



--------------------------------------------------------------------------------

SECTION 5. Amendment Effective Date. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:

(i) the Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by each of the Borrower, each Guarantor, each
Refinancing Term Lender, each Refinancing Revolving Lender and other Lenders
(together with the Refinancing Term Lenders and Refinancing Revolving Lenders)
sufficient to constitute, collectively, the Requisite Lenders;

(ii) the Administrative Agent and Lenders and their respective counsel shall
have received an original executed copy of the favorable written opinion of
Brown Rudnick LLP, counsel for the Credit Parties, dated as of the Amendment
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and the Lenders as
of the Amendment Effective Date after giving effect to this Amendment (and each
Credit Party hereby instructs such counsel to deliver such opinion to the
Administrative Agent and such Lenders);

(iii) the Administrative Agent shall have received (i) a copy of each
Organizational Document of each Credit Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority, or, if
reasonably acceptable to the Administrative Agent, a certification by an
Authorized Officer that the applicable Organizational Documents delivered in
connection with the Closing Date, remain in full force and effect and have not
been amended, modified, revoked or rescinded since the Closing Date, as
applicable, (ii) signature and incumbency certificates of the officers or
directors of each Credit Party executing this Amendment, substantially in the
form of the closing certificates delivered on the Closing Date,
(iii) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and, to the extent required in any jurisdiction,
resolutions of the meeting of shareholders of a Credit Party, in each case
authorizing the execution, delivery and performance of this Amendment, certified
as of the Amendment Effective Date by a director, its secretary, an assistant
secretary as being in full force and effect without modification or amendment
and (iv) a good standing certificate (to the extent such concept is applicable
in the relevant jurisdiction) from the applicable Governmental Authority of each
Credit Party’s jurisdiction of incorporation, organization or formation;

(iv) the representations and warranties of the Credit Parties set forth in
Section 4 hereof shall be true and correct in all material respects as of the
Amendment Effective Date (except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date), and the Administrative Agent shall
have received a certificate, dated

 

4



--------------------------------------------------------------------------------

as of the Amendment Effective Date of the Borrower, confirming the accuracy
thereof, which shall be in form and substance reasonably satisfactory to
Administrative Agent;

(v) the Borrower shall have paid all fees and other amounts due and payable to
GS Bank, J.P. Morgan Securities LLC (“JPMS”), Citigroup Global Markets Inc.
(“CGMI”), Merrill Lynch Pierce Fenner & Smith Incorporated (“MLPFS”) as joint
lead arrangers, bookrunners and co-syndication agent (in such capacities, the
“Lead Arrangers”), Fifth Third Bank as documentation agent and the
Administrative Agent in connection with this Amendment, including reimbursement
or payment of reasonable costs and expenses actually incurred by the Lead
Arrangers or the Administrative Agent in connection with this Amendment,
including the reasonable fees, expenses and disbursements of counsel for the
Lead Arrangers and the Administrative Agent, in each case, to the extent that
Borrower has received a reasonably detailed invoice for such costs and expenses
prior to the Amendment Effective Date;

(vi) concurrently with the making of the Refinancing Tranche A Term Loans and
making the Refinancing Revolving Commitments available hereunder, (a) the entire
aggregate principal amount of the Existing Tranche A Term Loans and (b) all
accrued interest, fees and other amounts (including any amounts due pursuant to
Section 2.18 of the Credit Agreement) accrued prior to the Amendment Effective
Date in connection therewith and in connection with the Existing Revolving
Commitments shall have been paid (or, in the case of principal, deemed paid
pursuant to this Amendment) in full and all Interest Periods in respect of
thereof shall have been terminated; and

(vii) the Borrower shall have delivered a Funding Notice with respect to the
Refinancing Tranche A Term Loans, notice of prepayment with respect to the
Existing Tranche A Term Loans and notice of termination with respect to the
Existing Revolving Commitments.

(b) The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the Amendment Effective Date shall not occur if
each of the conditions set forth or referred to in this Section 5 has not been
satisfied or waived in accordance with Section 10.05 of the Credit Agreement at
or prior to 5:00 p.m., New York City time, on March 20, 2013 (it being
understood that any such failure of the Amendment Effective Date to occur by
such date will not affect any rights or obligations of any Person under the
existing Credit Agreement).

SECTION 6. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the existing
Credit Agreement or any other Credit

 

5



--------------------------------------------------------------------------------

Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
existing Credit Agreement or any other provision of the existing Credit
Agreement or of any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.

(b) From and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Credit Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

SECTION 7. Reaffirmation. Notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, (i) each Credit Party acknowledges and
agrees that, (A) each Credit Document to which it is a party is hereby confirmed
and ratified and shall remain in full force and effect according to its
respective terms (in the case of the Credit Agreement, as amended hereby) and
(B) the Collateral Documents do, and all of the Collateral does, and in each
case shall continue to, secure the payment of all Secured Obligations (as
defined in the Pledge and Security Agreement) on the terms and conditions set
forth in the Collateral Documents, and hereby ratifies the security interests
granted by it pursuant to the Collateral Documents and (ii) each Guarantor
hereby confirms and ratifies its continuing unconditional obligations as
Guarantor under the Guaranty with respect to all of the Guaranteed Obligations.

SECTION 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its actual and reasonable costs and expenses in
connection with this Amendment to the extent required pursuant to Section 10.02
of the Credit Agreement.

SECTION 10. Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic imaging means of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.

 

6



--------------------------------------------------------------------------------

SECTION 11. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

SECTION 12. Notes. Each Lender agrees to return any Revolving Loan Note
evidencing its Existing Revolving Commitment, which are terminated in accordance
with the provisions hereof, within 30 days after the Amendment Effective Date or
such longer time as may be agreed by the Borrower.

SECTION 13. Mortgage Amendments. The Borrower and each applicable Guarantor
shall deliver to the Administrative Agent within 45 days after the Amendment
Effective Date, or such longer time as may be agreed by the Administrative
Agent, an amendment to each Mortgage giving effect to this Amendment, in proper
form for recording in all appropriate places in all applicable jurisdictions,
together with such title reports and other documents relating to the Mortgages
(excluding Title Policy endorsements) as are reasonably requested by the
Administrative Agent.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

HOLOGIC, INC.,

as Borrower

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Finance and Administration, Chief Financial Officer and Assistant
Treasurer and Assistant Secretary

BIOLUCENT, LLC,

as Guarantor

By:   Hologic, Inc.,   Its Sole Member and Manager By:   /s/ Glenn P. Muir  
Name:   Glenn P. Muir   Title:   Executive Vice President, Finance and
Administration, Chief Financial Officer and Assistant Treasurer and Assistant
Secretary

CRUISER, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

CYTYC CORPORATION,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

CYTYC DEVELOPMENT COMPANY LLC,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

CYTYC INTERIM, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

CYTYC INTERNATIONAL, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

CYTYC LIMITED LIABILITY COMPANY,

as Guarantor

By:  

Cytyc Corporation,

Its Sole Member

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

CYTYC PRENATAL PRODUCTS CORP.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

CYTYC SURGICAL PRODUCTS II, LIMITED PARTNERSHIP,

as Guarantor

By:  

Cytyc Corporation,

Its General Partner

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

CYTYC SURGICAL PRODUCTS III, LLC,

as Guarantor

By:  

Cytyc Corporation,

Its sole Manager

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP,

as Guarantor

By:  

Cytyc Corporation,

Its General Partner

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

DIRECT RADIOGRAPHY CORP.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

HOLOGIC LIMITED PARTNERSHIP,

as Guarantor

By:  

Cytyc Corporation,

Its General Partner

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

INTERLACE MEDICAL, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

SENTINELLE MEDICAL USA INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

SUROS SURGICAL SYSTEMS, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

SST MERGER CORP.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

THIRD WAVE AGBIO, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

THIRD WAVE TECHNOLOGIES, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

GEN-PROBE SALES & SERVICE, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

GEN-PROBE INTERNATIONAL, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

GEN-PROBE PRODESSE, INC.,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

GEN-PROBE INCORPORATED,

as Guarantor

By:   /s/ Glenn P. Muir   Name:   Glenn P. Muir   Title:   Executive Vice
President, Treasurer and Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

GEN-PROBE HOLDINGS, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE TRANSPLANT DIAGNOSTICS, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE GTI DIAGNOSTICS HOLDING COMPANY,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE GTI DIAGNOSTICS, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

[Signature page to Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA
as Administrative Agent and the Refinancing Term Lender

By:  

/s/ Gabriel Jacobson

  Name:   Gabriel Jacobson   Title   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as Swing Line Lender

By:  

/s/ Gabriel Jacobson

  Name:   Gabriel Jacobson   Title   Authorized Signatory

[Signature page to Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.
as Lender and Issuing Bank

By:  

/s/ Daglas Panchal

  Name:   Daglas Panchal   Title:   Vice President

[Signature page to Amendment]



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]



--------------------------------------------------------------------------------

Conformed copy reflecting

Amendment dated as of March 20, 2013

CREDIT AND GUARANTY AGREEMENT

dated as of August 1, 2012

among

HOLOGIC, INC.,

CERTAIN SUBSIDIARIES OF HOLOGIC, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Lead Bookrunners,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.

as Co-Syndication Agents,

GOLDMAN SACHS BANK USA

as Administrative Agent and Collateral Agent,

and

DNB BANK ASA,

THE BANK OF TOKYO-MITSUBISHI UFJ LTD. and

FIFTH THIRD BANK

as Co-Documentation Agents

 

 

$2,800,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE      ARTICLE 1       DEFINITIONS AND INTERPRETATION   

Section 1.01. Definitions.

     2   

Section 1.02. Accounting Terms.

     6266   

Section 1.03. Interpretation, Etc.

     6367   

Section 1.04. Letter of Credit Amounts.

     6367   

Section 1.05. Pro forma Calculations.

     6367       ARTICLE 2       LOANS AND LETTERS OF CREDIT   

Section 2.01. Term Loans.

     6469   

Section 2.02. Revolving Loans.

     6570   

Section 2.03. Swing Line Loans.

     6771   

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.

     7074   

Section 2.05. Pro Rata Shares; Availability of Funds.

     7681   

Section 2.06. Use of Proceeds.

     7782   

Section 2.07. Evidence of Debt; Register; Notes.

     7782   

Section 2.08. Interest on Loans.

     7883   

Section 2.09. Conversion/Continuation.

     8186   

Section 2.10. Default Interest.

     8186   

Section 2.11. Fees.

     8287   

Section 2.12. Scheduled Payments/Commitment Reductions.

     8388   

Section 2.13. Voluntary Prepayments/Commitment Reductions.

     8590   

Section 2.14. Mandatory Prepayments/Commitment Reductions.

     8792   

Section 2.15. Application of Prepayments/Reductions.

     8994   

Section 2.16. General Provisions Regarding Payments.

     9196   

Section 2.17. Ratable Sharing.

     9298   

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

     9399   

Section 2.19. Increased Costs; Capital Adequacy.

     96101   

Section 2.20. Taxes; Withholding, etcEtc.

     97103   

Section 2.21. Obligation to Mitigate.

     102107   

Section 2.22. Defaulting Lenders.

     102108   

Section 2.23. Removal or Replacement of a Lender.

     106112   

Section 2.24. Incremental Facilities

     108114   

Section 2.25. Extensions of Loans

     111117   

Section 2.26. Refinancing Amendments.

     115121   

 

i



--------------------------------------------------------------------------------

     ARTICLE 3      CONDITIONS PRECEDENT   

Section 3.01. Closing Date.

     117124   

Section 3.02. Conditions to Each Credit Extension.

     124130       ARTICLE 4       REPRESENTATIONS AND WARRANTIES   

Section 4.01. Organization; Requisite Power and Authority; Qualification.

     125132   

Section 4.02. Equity Interests and Ownership.

     126132   

Section 4.03. Due Authorization.

     126133   

Section 4.04. No Conflict.

     126133   

Section 4.05. Governmental Consents.

     127133   

Section 4.06. Binding Obligation.

     127134   

Section 4.07. Historical Financial Statements.

     127134   

Section 4.08. Projections.

     127134   

Section 4.09. No Material Adverse Change.

     128134   

Section 4.10. No Restricted Junior Payments.

     128135   

Section 4.11. Adverse Proceedings, etcEtc.

     128135   

Section 4.12. Payment of Taxes.

     128135   

Section 4.13. Properties.

     128135   

Section 4.14. Environmental Matters.

     130137   

Section 4.15. No Defaults.

     130137   

Section 4.16. Material Contracts.

     130137   

Section 4.17. Governmental Regulation.

     131138   

Section 4.18. Margin Stock.

     131138   

Section 4.19. Employee Matters.

     131138   

Section 4.20. Employee Benefit Plans.

     131138   

Section 4.21. Certain Fees.

     132139   

Section 4.22. Solvency.

     133140   

Section 4.23. Related Agreements.

     133140   

Section 4.24. Compliance with Statutes, etcEtc.

     133140   

Section 4.25. Disclosure.

     133140   

Section 4.26. Senior Indebtedness.

     133140   

Section 4.27. PATRIOT Act; Sanctioned Persons.

     134141   

Section 4.28. Use of Proceeds.

     134141   

Section 4.29. Security Documents.

     134141       ARTICLE 5       AFFIRMATIVE COVENANTS   

Section 5.01. Financial Statements and Other Reports.

     136143   

Section 5.02. Existence.

     140147   

 

ii



--------------------------------------------------------------------------------

Section 5.03. Payment of Taxes and Claims.

     140148   

Section 5.04. Maintenance of Properties.

     141148   

Section 5.05. Insurance.

     141148   

Section 5.06. Books and Records; Inspections.

     142149   

Section 5.07. Lenders Meetings.

     142149   

Section 5.08. Compliance with Laws.

     142150   

Section 5.09. Environmental Matters.

     143150   

Section 5.10. Subsidiaries.

     144152   

Section 5.11. Additional Material Real Estate Assets.

     145153   

Section 5.12. Further Assurances.

     146153   

Section 5.13. Miscellaneous Covenants.

     147154       ARTICLE 6       NEGATIVE COVENANTS   

Section 6.01. Indebtedness.

     147155   

Section 6.02. Liens.

     151159   

Section 6.03. No Further Negative Pledges.

     155163   

Section 6.04. Restricted Junior Payments.

     156164   

Section 6.05. Restrictions on Subsidiary Distributions.

     157165   

Section 6.06. Investments.

     158166   

Section 6.07. Financial Covenants.

     160169   

Section 6.08. Fundamental Changes; Disposition of Assets; Acquisitions.

     161170   

Section 6.09. Sales and Leasebacks.

     165173   

Section 6.10. Transactions with Shareholders and Affiliates.

     165174   

Section 6.11. Conduct of Business.

     167175   

Section 6.12. Amendments or Waivers of Organizational Documents and Certain
Related Agreements.

     167176   

Section 6.13. Amendments or Waivers with Respect to Junior Financing.

     167176   

Section 6.14. Fiscal Year.

     168176   

Section 6.15. Massachusetts Securities Corporation.

     168176       ARTICLE 7       GUARANTY   

Section 7.01. Guaranty of the Obligations.

     168177   

Section 7.02. Contribution by Guarantors.

     168177   

Section 7.03. Payment by Guarantors.

     169178   

Section 7.04. Liability of Guarantors Absolute.

     170178   

Section 7.05. Waivers by Guarantors.

     172181   

Section 7.06. Guarantors’ Rights of Subrogation, Contribution, etcEtc.

     173182   

Section 7.07. Subordination of Other Obligations.

     174182   

Section 7.08. Continuing Guaranty.

     174183   

 

iii



--------------------------------------------------------------------------------

Section 7.09. Authority of Guarantors or Borrower.

     174183   

Section 7.10. Financial Condition of Borrower.

     174183   

Section 7.11. Bankruptcy, etcEtc.

     174183   

Section 7.12. Discharge of Guaranty Upon Sale of Guarantor.

     175184   

Section 7.13. Keepwell

     184       ARTICLE 8       EVENTS OF DEFAULT   

Section 8.01. Events of Default.

     176185       ARTICLE 9       AGENTS   

Section 9.01. Appointment of Agents.

     179189   

Section 9.02. Powers and Duties.

     180189   

Section 9.03. General Immunity.

     180190   

Section 9.04. Agents Entitled to Act as Lender.

     182191   

Section 9.05. Lenders’ Representations, Warranties and Acknowledgment.

     182192   

Section 9.06. Right to Indemnity.

     183192   

Section 9.07. Successor Administrative Agent, Collateral Agent and Swing Line
Lender.

     184193   

Section 9.08. Collateral Documents and Guaranty.

     186195   

Section 9.09. Withholding Taxes.

     187197   

Section 9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

     188197       ARTICLE 10       MISCELLANEOUS   

Section 10.01. Notices.

     189199   

Section 10.02. Expenses.

     191201   

Section 10.03. Indemnity.

     192202   

Section 10.04. Set-off.

     193203   

Section 10.05. Amendments and Waivers.

     194204   

Section 10.06. Successors and Assigns; Participations.

     197207   

Section 10.07. Independence of Covenants.

     203213   

Section 10.08. Survival of Representations, Warranties and Agreements.

     203213   

Section 10.09. No Waiver; Remedies Cumulative.

     203214   

Section 10.10. Marshalling; Payments Set Aside.

     204214   

Section 10.11. Severability.

     204214   

Section 10.12. Obligations Several; Independent Nature of Lenders’ Rights.

     204214   

Section 10.13. Headings.

     205215   

 

iv



--------------------------------------------------------------------------------

Section 10.14. APPLICABLE LAW.

     205215   

Section 10.15. CONSENT TO JURISDICTION.

     205215   

Section 10.16. WAIVER OF JURY TRIAL.

     206216   

Section 10.17. Confidentiality.

     206217   

Section 10.18. Usury Savings Clause.

     207218   

Section 10.19. Counterparts.

     208218   

Section 10.20. Effectiveness; Entire Agreement.

     208218   

Section 10.21. PATRIOT Act.

     208219   

Section 10.22. Electronic Execution of Assignments.

     208219   

Section 10.23. No Fiduciary Duty.

     209219   

 

APPENDICES

A-1

  

Initial Tranche A Term Loan Commitments

A-2

  

Tranche B Term Loan Commitments

A-3

  

Revolving Commitments

B

  

Notice Addresses

SCHEDULES

1.1A

  

Asset Sales

1.1B

  

Closing Date Mortgaged Properties

1.1C

  

Immaterial Domestic Subsidiaries

1.1D

  

Existing Letters of Credit

1.1E

  

Acquired Business Non-Core Assets

4.01

  

Jurisdictions of Organization and Qualification, Capital Structure

4.02

  

Equity Interests and Ownership

4.11

  

Adverse Proceedings

4.13(b)

  

Real Estate Assets

4.13(c)

  

Intellectual Property Litigation

4.16

  

Material Contracts

4.24

  

Compliance with Statutes

5.12(c)

  

Post-Closing Actions

6.01

  

Certain Indebtedness

6.02

  

Certain Liens

6.03

  

Negative Pledges

6.04

  

Certain Restricted Payments

6.05

  

Certain Restrictions on Subsidiary Distributions

6.06(k)

  

Certain Investments

6.09

  

Sale and Leasebacks

6.10

  

Certain Affiliate Transactions

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT dated as of August 1, 2012, is entered into
by and among HOLOGIC, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower, as Guarantors, the Lenders party hereto from time
to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), J.P. MORGAN SECURITIES LLC
(“JPMS”) and CITIGROUP GLOBAL MARKETS INC. (“Citi”), as joint lead arrangers and
joint lead bookrunners (in such capacities, the “Lead Arrangers”), JPMS and
Citi, as co-syndication agents (in such capacities, the “Co-Syndication
Agents”), DNB Bank ASA, The Bank of Tokyo-Mitsubishi UFJ Ltd. and Fifth Third
Bank, as co-documentation agents (in such capacities, the “Co-Documentation
Agents”) and Goldman Sachs, as administrative agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as collateral agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).

RECITALS:

WHEREAS, capitalized terms used and not defined in these Recitals shall have the
respective meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to the
Borrower, in an aggregate principal amount not to exceed $2,800,000,000,
consisting of (i) $1,000,000,000 aggregate principal amount of Initial Tranche A
Term Loans and $1,500,000,000 aggregate principal amount of Tranche B Term Loans
the proceeds of which (a) will be used to fund the Acquisition (including the
Refinancing and paying fees, commissions and expenses in connection with the
Acquisition) and (b) may be used to repurchase or redeem the Convertible Notes
and (ii) $300,000,000 aggregate principal amount of Revolving Commitments, the
proceeds of which may be used (a) to purchase, repurchase or redeem the
Convertible Notes, (b) for capital expenditures permitted hereunder and
Permitted Acquisitions, (c) to provide for the ongoing working capital
requirements of the Borrower following the Acquisition and (d) for general
corporate purposes;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its assets, including a pledge of all of the Equity
Interests of certain of its Domestic Subsidiaries and 65% of all the Equity
Interests of certain of its First-Tier Foreign Subsidiaries and all of its
intercompany Indebtedness;



--------------------------------------------------------------------------------

Permitted Acquisition, as applicable, and were not acquired in contemplation
thereof.

“Acquisition” means the acquisition by the Borrower of 100% of the Equity
Interests of the Acquired Business through the merger of Merger Sub with and
into the Acquired Business with the Acquired Business continuing as the
surviving corporation in accordance with the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger (together with
all exhibits and schedules thereto) dated as of April 29, 2012, among the
Borrower, the Acquired Business and Merger Sub to consummate the Acquisition and
the other transactions described therein or related thereto.

“Acquisition Agreement Representations” means such of the representations made
by or with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders and the Commitment Parties (but only to
the extent that the Borrower or its Affiliates have the right not to consummate
the Acquisition, or to terminate their obligations (or otherwise do not have an
obligation to close), under the Acquisition Agreement as a result of a failure
of such representations in the Acquisition Agreement to be true and correct).

“Additional Lender” as defined in Section 2.26.

“Adjusted Consolidated Cash Interest Expense” means for any period, the Adjusted
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash, original issue discount and other imputed non-cash interest charges
relating to the Convertible Notes or any other Indebtedness now or hereafter
outstanding.

“Adjusted Consolidated Interest Expense” means for any period, total interest
expense in accordance with GAAP (including that portion attributable to Capital
Leases in accordance with GAAP, capitalized interest, amortization of deferred
financing fees and amortization in relation to terminated Hedge Agreements) of
the Borrower and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit, net costs under Interest Rate Agreements, capitalized interest and
the interest component of all Attributable Receivables Indebtedness.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (or the successor thereto if the

 

4



--------------------------------------------------------------------------------

British Bankers Association is no longer making a LIBOR rate available) (such
page currently being LIBOR01 page) for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England, time) on such Interest Rate
Determination Date, (b) in the event the rate referenced in the preceding clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
(or the successor thereto if the British Bankers Association is no longer making
a LIBOR rate available) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England, time) on such Interest Rate
Determination Date or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by JPMorgan
Chase Bank N.A. for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of the Administrative Agent, in its capacity as a
Lender, for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England, time) on such Interest Rate Determination Date by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement; provided that with
respect to the Tranche B Term Loans, the Adjusted Eurodollar Rate shall not be
less than 1.00% per annum.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Authorized Officer of the Borrower or any of its
Subsidiaries, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the

 

5



--------------------------------------------------------------------------------

power to direct the management and policies of such Person, directly or
indirectly, whether through ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing. For the avoidance of doubt, none of the Agents or
their respective lending affiliates (in each case in their capacity as such)
shall be deemed to be an Affiliate of the Borrower or any of its Subsidiaries.

“Affiliate Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit K, with such amendments or
modifications as may be approved by the Administrative Agent.

“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent, the Lead Arrangers, the Co-Documentation Agents and any other
Person appointed under the Credit Documents to serve in an agent or similar
capacity, including, without limitation, any Auction Manager.

“Agent Affiliates” as defined in Section 10.01(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.02.

“Agreed Currency” means Dollars, Euro, Pounds Sterling and such other currencies
as are acceptable to the Issuing Bank and Administrative Agent in their sole
discretion.

“Agreement” means this Credit and Guaranty Agreement dated as of August 1, 2012,
as it may be refinanced, amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Amendment Effective Date” as defined in the First Amendment.

“Applicable Date” as defined in Section 2.18(b).

 

6



--------------------------------------------------------------------------------

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans and the Applicable Revolving Commitment Fee Percentage, (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the second full Fiscal Quarter after the Closing Date,
a percentage, per annum, determined by reference to Tier 1 in the following
table and (b) thereafter, a percentage, per annum, determined by reference to
the Total Net Leverage Ratio in effect from time to time as set forth below:

 

Tier

   Total Net
Leverage Ratio      Applicable
Margin     Applicable
Revolving
Commitment Fee
Percentage  

Tier 1

     >4.00:1.00         3.00 %      0.500 % 

Tier 2

     £4.00:1.00         2.75 %      0.500 %       >3.00:1.00        

Tier 3

     £3.00:1.00         2.50 %      0.375 % 

; provided that from and after the Amendment Effective Date, the following
levels shall apply:

 

Tier

   Total Net
Leverage Ratio      Applicable
Margin     Applicable
Revolving
Commitment  Fee
Percentage  

Tier 1

     >4.00:1.00         2.00 %      0.500 % 

Tier 2

     £4.00:1.00         1.75 %      0.500 %       >3.00:1.00        

Tier 3

     £3.00:1.00         1.50 %      0.375 % 

; and (ii) with respect to Swing Line Loans, Revolving Loans and Tranche A Term
Loans that are Base Rate Loans, an amount equal to (a) the Applicable Margin for
Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above, as
applicable, minus (b) 1.00% per annum. No change in the Applicable Margin or the
Applicable Revolving Commitment Fee Percentage (with the exception of the
changes to the Applicable Margin made pursuant to the First Amendment which
shall become effective on the Amendment Effective Date) shall be effective until
three (3) Business Days after the date on which the Administrative Agent shall
have received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.01(c) calculating the Total Net Leverage Ratio. At any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(c), the Applicable Margin
and the Applicable Revolving Commitment Fee Percentage shall be determined by
reference to Tier 1 in the above table. Within one (1) Business Day after
receipt of the applicable information under Section 5.01(c), Administrative
Agent shall give each Lender telefacsimile or telephonic notice (confirmed in
writing) of the Applicable Margin and the Applicable Revolving Commitment Fee
Percentage in effect from such date. In the event that any financial statement
or certificate delivered pursuant to Section 5.01 is shown to be inaccurate (at
a time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than indemnities and other contingent
obligations not yet due and payable)), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to Administrative Agent
a correct

 

7



--------------------------------------------------------------------------------

“Asset Sale” means a sale or lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other Disposition to,
or any exchange of property with, any Person (other than the Borrower or any
Guarantor), in one transaction or a series of transactions, of all or any part
of the Borrower’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any of the Borrower’s Subsidiaries,
other than (i) inventory (or other tangible or intangible assets) sold,
assigned, leased or licensed out in the ordinary course of business (excluding
any such sales, assignments, leases or licenses out by operations or divisions
discontinued or to be discontinued), (ii) sales of other assets the proceeds of
which are (x) less than $25,000,000 with respect to any transaction or series of
related transactions and (y) when aggregated with the proceeds of all other such
sales during the same Fiscal Year, less than the sum of (A) $50,000,000 and
(B) an amount equal to the lesser of (1) any unused portion of the basket
provided for in this clause (y) from the immediately prior Fiscal Year and
(2) $50,000,000, (iii) the transactions listed on Schedule 1.1A, (iv) the
Borrower’s or a Subsidiary’s exercise of its rights and remedies with respect
to, and/or the sale, assignment, license or other Disposition (including
following the exercise of such rights and remedies) of, any Makena Products and
Interests, (v) Permitted Licenses, (vi) the sale or other Disposition of
Acquired Non-Investment-Grade Securities owned by the Acquired Business or any
of its Subsidiaries at the time of the Acquisition, Investment Grade Securities
and Cash Equivalents in exchange for Cash; provided that with respect to such
Acquired Non-Investment-Grade Securities, such sale or other Disposition occurs
not later than one year following the Closing Date, (vii) the sale, assignment,
lease or license of any Discontinued Real Property, (viii) the surrender or
waiver of contract rights on the settlement, release or surrender of contract,
tort or other claims and (ix) the sale or other Disposition of Acquired Business
Non-Core Assets, the proceeds of which are applied to (x) fund the Convertible
Note Payment Reserve (to the extent permitted under the definition thereof)
and/or (y) purchase or repurchase Convertible Notes pursuant to
Section 6.04(c)(y).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.06(b).

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Qualified Receivables Transaction is structured
as a secured lending agreement, constitutes the principal amount of such
Indebtedness or (ii) if a Qualified Receivables Transaction is structured as a
purchase agreement, would be outstanding at such

 

9



--------------------------------------------------------------------------------

Loans: (a) Tranche A Term Loans, (b) Tranche B Term Loans, (c) Revolving Loans
(including Swing Line Loans) and (d) each Series of New Term Loans.

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied or waived in accordance with the terms hereofAugust
1, 2012.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.01(h)(i).

“Co-Development Agreement” means an agreement between the Borrower or any
Subsidiary and a third party (excluding, for the avoidance of doubt, any joint
venture or Subsidiary) which primarily relates to the co-development or joint
development of Intellectual Property, and which does not materially interfere
with the conduct of the Borrower’s or any of its Subsidiaries’ business as
conducted on the Closing Date (or as permitted by Section 6.11) or materially
detract from the value thereof.

“Co-Documentation Agents” as defined in the preamble hereto.

“Co-Syndication Agents” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, the Collateral Agent, for the benefit of the Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to the Collateral Agent that provides information with respect to the real,
personal or mixed property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” as defined in Section 10.20.

 

14



--------------------------------------------------------------------------------

“Commitment Party” means each of Goldman Sachs, Goldman Sachs Lending Partners
LLC, JPMS, JPMorgan Chase Bank N.A. and Citi, each in its capacity as a party to
the Commitment Letter.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Price Protection Agreement” means any forward contract, commodity
swap, commodity option or other similar financial agreement or arrangement
relating to, or the value of which is dependent upon, fluctuations in commodity
prices.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of the Borrower and its Subsidiaries for such period plus, without
duplication and (except with respect to paragraph (k) below) to the extent
reducing net income (and not excluded in determining Consolidated Net Income)
for such period, the sum of:

(a) any expense and provision for taxes, paid or accrued,

(b) Adjusted Consolidated Interest Expense milestone payments in connection with
any investment or series of related investments and costs of surety bonds in
connection with financing activities,

(c) Consolidated Depreciation and Amortization Expense,

(d) any non-cash charges and non-cash revenue loss recorded in respect of
purchase accounting (including, but not limited, to revenue not recognized as a
result of the write-up of accounts receivable), and non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations,

(e) any other non-cash charges (including, without limitation, incurred pursuant
to any equity incentive plan or award or arising from any impairment of
intangible assets or goodwill, but excluding any such non-cash charge to the
extent that it represents an accrual or reserve for cash expenses in any future
period, an amortization of a prepaid cash expense that was paid in a prior

 

15



--------------------------------------------------------------------------------

prepayments of Swing Line Loans and Revolving Loans, (y) all prepayments in
respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (z) all prepayments
of Junior Financing, (F) the amount related to items that were added back or
excluded (with the result that Consolidated Adjusted EBITDA was increased)
hereunder in calculating Consolidated Adjusted EBITDA to the extent either
(1) such items represent cash payments made by the Borrower or any Subsidiary
(which had not reduced Consolidated Excess Cash Flow upon the accrual thereof in
a prior fiscal year), including, without limitation cash losses excluded from
Consolidated Net Income pursuant to clause (h) of the definition thereof or
(2) such items do not represent cash received by the Borrower or any Subsidiary,
(G) to the extent not expensed during such period, the aggregate amount of
costs, fees and expenses in connection with the consummation of the Acquisition,
or any Prior Acquisition, Permitted Acquisition, permitted Investment, Asset
Sale, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or other modification of any Indebtedness
(in each case, including any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed), (H) payments made
with respect to Adverse Proceedings listed on Schedule 4.11, (I) amounts used to
fund the Convertible Note Repayment Reserve to the extent permitted under the
definition thereof and (J) without duplication of amounts deducted pursuant to
clause (b)(I) above in a prior period that were applied to Convertible Note
Repayment Obligations or to purchase or repurchase Convertible Notes pursuant to
Section 6.04(c)(y), the aggregate amount applied to (x) Convertible Note
Repayment Obligations or (y) purchase or repurchase Convertible Notes pursuant
to Section 6.04(c)(y), in each case in such period; plus

(c) amounts deducted pursuant to clause (b)(I) above in a prior period to the
extent not applied to the Convertible Note Repayment Obligations or to purchase
or repurchase Convertible Notes pursuant to Section 6.04(c)(y) within the
applicable time period specified in the definition of Convertible Note Repayment
Reserve;

provided that, for the purpose of calculating Consolidated Net Income or
Consolidated Adjusted EBITDA included in the definition of Consolidated Excess
Cash Flow in connection with any Pro Forma Transaction or the Acquisition, the
income (or loss) of any Person or business accrued prior to the date it becomes
a Subsidiary of the Borrower shall not be included.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt less (b) the aggregate amount (not to exceed $250,000,000) of
Qualified Cash as of such date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period,

 

19



--------------------------------------------------------------------------------

Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

“Contributing Guarantors” as defined in Section 7.02.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Convertible Note Put Date” means with respect to each series of Convertible
Notes, a date on which holders thereof may require the Borrower to repurchase
such Convertible Notes under the terms thereof.

“Convertible Note Repayment Event” means (i) the repurchase of Convertible Notes
by the Borrower upon the exercise of the holder’s right to require the Borrower
to repurchase its Convertible Notes, (ii) the redemption of Convertible Notes by
the Borrower upon the exercise of the Borrower’s option to call or otherwise
redeem such Convertible Notes from the holder thereof, (iii) the election by the
Borrower to make a net share settlement payment in cash (rather than Equity
Interests) following the conversion of any Convertible Notes into Equity
Interests by the holder thereof or (iv) the exchange of Convertible Notes by the
Borrower in connection with a Permitted Refinancing, in each case in accordance
with the terms of the applicable Convertible Notes.

“Convertible Note Repayment Obligations” means any cash payment paid by the
Borrower or any of its Subsidiaries (i) to a holder of a Convertible Note upon
the occurrence of a Convertible Note Repayment Event other than an event set
forth in clause (iv) of the definition thereof or (ii) on account of any
recapture taxes (or any other applicable taxes) due by the Borrower or any of
its Subsidiaries in respect thereto, in each case, in connection with the
redemption, repayment, repurchase, conversion or exchange thereof upon a
Convertible Note Repayment Event.

“Convertible Note Repayment Reserve” means, with respect to each series of
Convertible Notes, cash reserves established by the Borrower, in its discretion,
to fund future Convertible Note Repayment Obligations in an amount not to exceed
the Convertible Note Repayment Obligation which the Borrower in its good faith,
reasonable judgment believes it will incur in connection with the next scheduled
Convertible Note Put Date, which reserve the Borrower may begin to fund (x) on
the Closing Date, with respect to the 2007 Convertible Notes and (y) twelve
(12) months immediately preceding the next scheduled Convertible Note Put Date
in respect of each other series of Convertible Notes. The Convertible Note
Repayment Reserve (x) shall be

 

22



--------------------------------------------------------------------------------

invested in Cash or Cash Equivalents held in a general (i.e., non-escrow)
deposit account of the Borrower and (y) for the avoidance of doubt may be
applied to purchase or repurchase of Convertible Notes pursuant to
Section 6.04(c)(y).

“Convertible Notes” means (i) the 2.00% Convertible Senior Notes due 2037 issued
by the Borrower pursuant to the Base Indenture and that certain First
Supplemental Indenture dated as of December 10, 2007, by and between Wilmington
Trust Company, as trustee, and the Borrower (the “2007 Notes”), (ii) the 2.00%
Convertible Exchange Senior Notes due 2037, issued by the Borrower pursuant to
the Base Indenture and that certain Second Supplemental Indenture dated as of
November 23, 2010, by and between Wilmington Trust Company, as trustee, and the
Borrower, (iii) the 2.00% Convertible Senior Notes due 2042, issued by the
Borrower pursuant to the Base Indenture and that certain Third Supplemental
Indenture dated as of March 5, 2012, by and between Wilmington Trust Company, as
trustee, and the Borrower and, (iv) the 2.00% Convertible Senior Notes due 2043
issued by the Borrower pursuant to the Base Indenture and that certain Fourth
Supplemental Indenture dated as of February 21, 2013 by and between Wilmington
Trust Company, as trustee, and the Borrower and (v) any other series of
convertible notes which may be issued in a Permitted Refinancing of such
Convertible Notes (including an exchange therefor).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Agreement Refinancing Indebtedness” as defined in Section 2.26(a).

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by the Borrower in favor of
the Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, the Issuing Bank or any Lender
in connection herewith on or after the Closing Date.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, the Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

 

23



--------------------------------------------------------------------------------

their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l) or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (x) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code; or (xii) the occurrence of a
Foreign Benefit Event.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) (after giving effect effect to
any keepwell, guaranty or other support agreement) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, such exclusion shall apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

 

29



--------------------------------------------------------------------------------

year-end adjustments, and, with respect to quarterly financial statements,
absence of footnotes.

“First Amendment” means Refinancing Amendment No. 1 to this Agreement dated as
of March 20, 2013.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by a Domestic Subsidiary that is not a Subsidiary of
a Foreign Subsidiary.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of September of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from a governmental authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
governmental authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such

 

32



--------------------------------------------------------------------------------

imposed on, incurred by or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the Commitment
Letter (and any related fee or engagement letter delivered by any Agent or any
Lender to the Borrower with respect to the transactions contemplated by this
Agreement); or (iii) any Environmental Claim, Environmental Law, Hazardous
Material or any Hazardous Materials Activity relating to or arising from,
directly or indirectly, the Borrower, any of its Subsidiaries or any of their
respective predecessors or any past or present activity, operation, property or
practice of the Borrower, any of its Subsidiaries or any of their respective
predecessors.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” as defined in Section 10.03.

“Initial Tranche A Term Loans” means all Tranche A Term Loans outstanding on the
Amendment Effective Date immediately prior to the effectiveness of the First
Amendment.

“Installment” means a Tranche A Installment, a Tranche B Installment or a
scheduled repayment of principal of New Term Loans, if any, pursuant to the
proviso to Section 2.12(b), as the case may be.

“Institutional Incremental Term Facility” means a term Incremental Facility that
is an Institutional Term Facility.

“Institutional Term Facility” means a term loan facility of the type marketed
primarily to institutional term loan lenders (as opposed to commercial banks) in
the primary syndication thereof (including, for the avoidance of doubt, the
Tranche B Term Facility).

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

38



--------------------------------------------------------------------------------

become an Issuing Bank pursuant to Section 2.04(h), with respect to Letters of
Credit issued by such Lender.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“JPMS” as defined in the preamble hereto.

“Junior Financing” means any unsecured indebtedness issued pursuant to and in
accordance with Section 6.01(k), the Convertible Notes, the Senior Notes,
Permitted Second Priority Refinancing Debt, Permitted Unsecured Refinancing Debt
and any Permitted Incremental Equivalent Debt (other than Indebtedness secured
as contemplated by clause (i)(A) of the proviso to the definition thereof).

“KV” means KV Pharmaceutical Company.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Revolving Loan
Commitments, New Term Loan Commitments, New Revolving Loans or New Term Loans,
in each case as extended in accordance with this Agreement from time to time.

“Lead Arrangers” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
or to the First Amendment as a Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement or a Joinder Agreement. For the
avoidance of doubt, the “Swing Line Lender” shall be a “Lender” for purposes of
this Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

“Letter of Credit” means (i) a commercial or standby letter of credit issued or
to be issued by the Issuing Bank pursuant to this Agreement and (ii) the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

42



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means the lesser of (i) $80,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate Stated Amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding and
(ii) the aggregate Dollar Equivalent of the amount of all drawings under Letters
of Credit honored by the Issuing Bank and not theretofore reimbursed by or on
behalf of the Borrower.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.

“Loan” means (i) a Tranche A Term Loan, (ii) a Tranche B Term Loan, (iii) a
Revolving Loan, (iv) a Swing Line Loan or (v) a New Term Loan, as applicable.

“Makena” means the drug currently known as Makena.

“Makena Products and Interests” means Makena and shall also include (i) any
contract rights, licensing rights or other Intellectual Property owned by the
Borrower and/or its Subsidiaries in connection therewith, (ii) any other
contractual obligations owed to the Borrower and/or its Subsidiaries by KV in
connection with the foregoing, (iii) any Liens of the Borrower and/or its
Subsidiaries on KV’s rights under such license agreement, and the Intellectual
Property underlying Makena and other assets of KV securing such contractual
obligations and (iv) any other rights and interests that the Borrower and/or its
Subsidiaries may acquire in respect of Makena, including as a result of
exercising its rights and remedies with respect to such Liens, licenses and
contractual obligations.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations,

 

43



--------------------------------------------------------------------------------

result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans, Credit Agreement Refinancing
Indebtedness, Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt or any Permitted Incremental Equivalent Debt to the
extent secured) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, (c) any professional fees actually incurred in connection therewith,
including, without limitation, advisers, brokers, investment bankers, attorneys
and accountants fees, (d) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such Asset Sale or any purchase price
adjustment, deferred payment obligation, earn-out, contingent payment obligation
of the Borrower or any Subsidiary in respect of any such Asset Sale and
(e) reasonable reserves under GAAP for any facilities closings, severance or
other restructuring expenses in connection with such Asset Sale; provided that
the amount of any subsequent release or reduction of the reserves specified in
clauses (d) and (e) above (other than in connection with a payment in respect of
the applicable obligation or expense) shall be deemed to be Net Asset Sale
Proceeds on the date of such release or reduction).

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Borrower or any
of its Subsidiaries other than (i) pursuant to any employee, director or
consultant stock or stock option compensation plan, (ii) pursuant to the Spread
Overlay Agreements or, (iii) Cash proceeds applied to purchase or repurchase
Convertible Notes pursuant to Section 6.04(c)(y) or (iv) Cash proceeds applied
to Convertible Note Repayment Obligations or to fund a Convertible Note
Repayment Reserve as permitted hereunder, in each case net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses and underwriter,
arranger and placement agent fees and expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, (b) any professional fees actually incurred in connection
therewith, including, without limitation, advisers, brokers,

 

45



--------------------------------------------------------------------------------

any former Agent), Lenders or any of them and Lender Counterparties, to the
extent arising under any Credit Document or Hedge Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise and (ii) all Cash Management
Obligations (excluding, in the case of clauses (i) and (ii), the Excluded Swap
Obligations).

“Obligee Guarantor” as defined in Section 7.07.

“Obligors” means, collectively, the Borrower and the Guarantors, and “Obligor”
means any of them.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended and (iv) with respect
to any limited liability company, its articles of organization, as amended, and
its operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Credit Document, or having sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, documentary, excise,
property or other similar taxes, charges or levies (and interest, fines,
penalties and additions related thereto) arising from any payment made hereunder
or under any other Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Credit
Document; except any such Taxes that are Other Connection Taxes

 

48



--------------------------------------------------------------------------------

relating to New Term Loan Commitments or New Term Loans of a particular Series,
the percentage obtained by dividing (a) the New Term Loan Exposure of that
Lender with respect to that Series by (b) the aggregate New Term Loan Exposure
of all Lenders with respect to that Series. For all other purposes with respect
to each Lender, “Pro Rata Share” means the percentage obtained by dividing
(A) an amount equal to the sum of (i) the Tranche A Term Loan Exposure, (ii) the
Tranche B Term Loan Exposure, (iii) the Revolving Exposure and (iv) the New Term
Loan Exposure of that Lender by (B) an amount equal to the sum of the aggregate
Tranche A Term Loan Exposure, the aggregate Tranche B Term Loan Exposure, the
aggregate Revolving Exposure and the aggregate New Term Loan Exposure of all
Lenders.

“Projections” as defined in Section 4.08.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to the Borrower, its Affiliates or its or their
respective Securities.

“Qualified Cash” means unrestricted Cash or Cash Equivalents (including Cash or
Cash Equivalents representing a Convertible Note Repayment Reserve) of the
Credit Parties which Cash and Cash Equivalents are held in deposit and/or
security accounts subject to a control agreement in favor of the Collateral
Agent to the extent required by the Pledge and Security Agreement and not
subject to any other Lien, claim or interest (other than Liens permitted
pursuant to Section 6.02(a), 6.02(n)(A) (to the extent such Indebtedness is
permitted by Section 6.01(d)), Section 6.02(n)(C)) or 6.02(z)).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to: (1) a Receivables Entity (in the case of a transfer by
the Borrower or any of its Subsidiaries) or (2) any other Person (in the case of
a transfer by a Receivables Entity), or may grant a security interest in any
accounts receivable (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto, including
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets which are customarily transferred
or in respect of which security interests are customarily granted in connection
with

 

56



--------------------------------------------------------------------------------

“Requisite Lenders” means one or more Lenders having or holding (i) Tranche A
Term Loan Exposure, (ii) Tranche B Term Loan Exposure, (iii) New Term Loan
Exposure and/or (iv) Revolving Exposure, and representing more than 50% of the
sum of (i) the aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the
aggregate Tranche B Term Loan Exposure of all Lenders, (iii) the aggregate
Revolving Exposure of all Lenders and (iv) the aggregate New Term Loan Exposure
of all Lenders; provided that the Exposure of any Defaulting Lender shall be
disregarded in determining the Requisite Lenders at any time.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower or
any of its Subsidiaries (or any direct or indirect parent of the Borrower) now
or hereafter outstanding, except a dividend payable solely in Equity Interests
(other than Disqualified Equity Interests) of the Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of the Borrower
or any of its Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower or any of its Subsidiaries (or any
direct or indirect parent of the Borrower) now or hereafter outstanding and
(iv) any payment or prepayment of principal (other than regularly scheduled
principal payments) or redemption, purchase or repurchase, retirement,
defeasance (including in substance or legal defeasance), sinking fund, cash
settlement or similar payment with respect to Junior Financing prior to the
scheduled maturity thereof.

“Revaluation Date” means each of the following: (i) each date of issuance of any
Letter of Credit, (ii) each date of any amendment of any Letter of Credit that
has the effect of increasing the Stated Amount thereof and (iii) each date of
any payment by the Issuing Bank under any Letter of Credit.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, and “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, as of the ClosingAmendment Effective Date is the amount set
forth by such Lender’s name on Appendix A-3under the caption “Refinancing
Revolving Commitment” on Schedule 2 attached to this Agreementthe First
Amendment or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
ClosingAmendment Effective Date is $300,000,000.

 

60



--------------------------------------------------------------------------------

“Revolving Commitment Period” means the period from the ClosingAmendment
Effective Date to, but excluding, the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) August 1, 2017, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.01.

“Revolving Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any participations therein by other Lenders) and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans; provided that for purposes of Section 2.22(a)(iii)(y),
“Revolving Exposure” shall, at all times, have the meaning set forth in clause
(ii) above.

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Revolving Loan.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.02(a), Section 2.24 or Section 2.26.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-3, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sanctions” as defined in Section 4.27.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing

 

61



--------------------------------------------------------------------------------

Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (including
without limitation any Hedge Agreement).

“Swing Line Lender” means Goldman Sachs, in its capacity as lender of Swing Line
Loans hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.03.

“Swing Line Note” means a promissory note in the form of Exhibit B-4, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Swing Line Sublimit” means the lesser of (i) $20,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“TARGET Day” means any day on which the Trans-European Automated Realtime Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Tax” means any present or future tax, levy, impost, duty, assessment, fee,
deduction or withholding (including backup withholding) or other charge imposed
by any Governmental Authority, as well as any interest, addition to tax, or
penalty applicable thereto.

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan or a New Term
Loan, as applicable.

“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment or the New Term Loan Commitment, as the case may be, of a
Lender, and “Term Loan Commitments” means such commitments of all Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date or the New Term Loan Maturity Date of any
Series of New Term Loans, as applicable.

“Terminated Lender” as defined in Section 2.23.

 

64



--------------------------------------------------------------------------------

“Test Period” as defined in Section 1.05(b).

“Title Policy” as defined in Section 3.01(h)(iii).

“Total Assets” means the total amount of all assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the most recent balance sheet of the Borrower; provided that for
purposes of determining the Immaterial Domestic Subsidiaries as of the Closing
Date, Total Assets shall be calculated on a pro forma basis giving effect to the
Acquisition.

“Total Net Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Net Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four (4)-Fiscal Quarter period ending on such date.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans and (iii) the Letter of
Credit Usage.

“Tranche A Installment” as defined in Section 2.12(a).

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a)(i).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan, and “Tranche A Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche A Term Loan Commitment, if any, as of the Amendment Effective
Date is set forth on Appendix A-under the caption “Refinancing Term Commitment”
on Schedule 1 to the First Amendment or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Tranche A Term Loan Commitments as of the
ClosingAmendment Effective Date is $1,000,000,000975,000,000, which is equal to
the aggregate principal amount of the Initial Tranche A Term Loans outstanding
immediately prior to the effectiveness of the First Amendment.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loan of
such Lender; provided, at any time prior to the

 

65



--------------------------------------------------------------------------------

(a) Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender(a) Loan Commitments. (i) Subject to the terms and conditions of
the First Amendment, each Refinancing Term Lender (as defined therein) severally
agrees to make, on the ClosingAmendment Effective Date, a Tranche A Term Loan to
the Borrower in Dollars in an amount equal to such Lender’s Tranche A Term Loan
Commitment; and

(ii) subject to the terms and conditions hereof, each Lender severally agrees to
make, on the Closing Date, a Tranche B Term Loan to the Borrower in Dollars in
an amount equal to such Lender’s Tranche B Term Loan Commitment.

The Borrower may make (x) only one borrowing under each of the Tranche A Term
Loan Commitments and the Tranche B Term Loan Commitments which shall be on the
Closing Date and (y) only one borrowing under the Tranche A Term Loan
Commitments which shall be on the Amendment Effective Date. Any amounts borrowed
under this Section 2.01(a) with respect to the Tranche A Term Loan and the
Tranche B Term Loan and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Tranche A Term Loans and the Tranche B Term Loans shall be paid in full no
later than the Tranche A Term Loan Maturity Date and the Tranche B Term Loan
Maturity Date, respectively. Each Lender’s (i) Tranche A Term Loan Commitment
and/orshall terminate immediately and without further action on the Amendment
Effective Date, and (ii) Tranche B Term Loan Commitment shall terminate
immediately and without further action on the Closing Date, in each case, upon
and after giving effect to the funding of such Lender’s Tranche A Term Loan
and/or Tranche B Term Loan on such date.

(b) Borrowing Mechanics for Initial Tranche A Term LoansLoan and Tranche B Term
Loan.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than (x) 10:00 a.m. (New York City time) on a date that
is one Business Day prior to the Closing Date with respect to Base Rate Loans
and (y) 10:00 a.m. (New York City time) on a date that is three Business Days
prior to the Closing Date with respect to Eurodollar Rate Loans (or, in either
case, such shorter period as may be acceptable to Administrative Agent).
Promptly upon receipt by the Administrative Agent of such Funding Notice, the
Administrative Agent shall notify each Lender of the proposed borrowing.

 

70



--------------------------------------------------------------------------------

(ii) Each Lender shall make its Initial Tranche A Term Loan and/or Tranche B
Term Loan, as the case may be, available to the Administrative Agent not later
than 12:00 noon (New York City time) on the Closing Date, by wire transfer of
same day funds in Dollars, at the Principal Office designated by the
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the
applicable Term Loans available to the Borrower on the Closing Date, by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from the Lenders to be credited to the
account of the Borrower at the Principal Office designated by the Administrative
Agent or to such other account as may be designated in writing to the
Administrative Agent by the Borrower.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in Dollars in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided that (i) after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect and
(ii) no Revolving Loans may be made on the Closing Date. Amounts borrowed
pursuant to this Section 2.02(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.04(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Subject to Section 3.02(b), whenever the Borrower desires that Lenders make
Revolving Loans, the Borrower shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than 10:00 a.m. (New York City
time) at least three (3) Business Days in advance of the proposed Credit Date in
the case of a Eurodollar Rate Loan, and at least one (1) Business Day in advance
of the proposed Credit Date in the case of a Revolving Loan that is a Base Rate
Loan.

 

71



--------------------------------------------------------------------------------

Except as otherwise provided herein, a Funding Notice for a Revolving Loan that
is a Eurodollar Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 10:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) on the same day as the Administrative Agent’s receipt of such Funding
Notice from the Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 noon (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from Lenders to be credited
to the account of the Borrower at the Principal Office designated by the
Administrative Agent or such other account as may be designated in writing to
the Administrative Agent by the Borrower.

Section 2.03. Swing Line Loans. (a) Swing Line Loans Commitments. During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Swing Line Lender may, from time to time in its discretion, agree to make Swing
Line Loans to the Borrower in Dollars in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided that (i) after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect and
(ii) no Swing Line Loans may be made on the Closing Date. Amounts borrowed
pursuant to this Section 2.03 may be repaid and reborrowed during the Revolving
Commitment Period. The Swing Line Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swing Line Loans.

 

72



--------------------------------------------------------------------------------

Agreement for receipt of payment by the Borrower through and including the time
of the Borrower’s receipt of the requested amount. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent, together with interest thereon for each day from such Credit Date until
the date such amount is paid to the Administrative Agent at the rate payable
hereunder for Base Rate Loans for such Class of Loans. Nothing in this
Section 2.05(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments and Revolving Commitment hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

Section 2.06. Use of Proceeds. (a) The proceeds of the Initial Tranche A Term
Loans and the Tranche B Term Loans shall be applied by the Borrower to fund the
Acquisition (including the Refinancing and paying fees, commissions and expenses
and other Transaction Costs in connection with the Acquisition and the issuance
of the Senior Notes) and may be used to pay Convertible Note Repayment
Obligations, purchase or repurchase Convertible Notes pursuant to
Section 6.04(c)(y) or fund the Convertible Note Repayment Reserve as permitted
hereunder. The proceeds of the Refinancing Term Loans made on the Amendment
Effective Date pursuant to the First Amendment shall be used on the Amendment
Effective Date to prepay in full all Initial Tranche A Term Loans.

(b) The proceeds of the Revolving Loans, Swing Line Loans and Letters of Credit
made or issued on and after the ClosingAmendment Effective Date shall be applied
by the Borrower to the working capital and general corporate purposes of the
Borrower and its Subsidiaries, including Permitted Acquisitions and permitted
capital expenditures, and may be used to pay Convertible Note Repayment
Obligations, purchase or repurchase Convertible Notes pursuant to
Section 6.04(c)(y) or fund the Convertible Note Repayment Reserve as permitted
hereunder.

(c) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

Section 2.07. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt.
Each Lender shall maintain on its internal records an account or accounts
evidencing the Obligations of the Borrower to such Lender, including the amounts
of the Loans made by it and each repayment and prepayment in respect thereof.
Any such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided that the failure to make any such

 

83



--------------------------------------------------------------------------------

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans times (B) the average aggregate daily
maximum amount available to be drawn under all outstanding Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination) during the
applicable quarterly period or portion thereof, as applicable.

All fees referred to in this Section 2.11(a) shall be paid to the Administrative
Agent at its Principal Office and, upon receipt, the Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

(b) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i) a fronting fee equal to the rate or rates per annum separately agreed upon
by the Borrower and such Issuing Bank, times the average daily amount of the
Letter of Credit Usage with respect to all Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed amounts
in respect of payments made by such Issuing Bank pursuant to any such Letter of
Credit) during the period from and including the ClosingAmendment Effective Date
to but excluding the later of the Revolving Commitment Termination Date and the
date on which there ceases to be any Letter of Credit Usage with respect to all
Letters of Credit issued by such Issuing Bank; and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Sections 2.11(a) and 2.11(b) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed and shall be
payable quarterly in arrears on the last Business Day of each Fiscal Quarter
during the Revolving Commitment Period, commencing on the first such date to
occur after the ClosingAmendment Effective Date, and ending on the Revolving
Commitment Termination Date.

(d) In addition to any of the foregoing fees, the Borrower agrees to pay to the
Agents such other fees in the amounts and at the times separately agreed upon.

Section 2.12. Scheduled Payments/Commitment Reductions. (a) The principal
amounts of the Tranche A Term Loans shall be repaid in consecutive

 

89



--------------------------------------------------------------------------------

(d) Issuance of Debt. Subject to Section 2.15(e), no later than the fifth
Business Day following the date of receipt by the Borrower or any of its
Subsidiaries of any net Cash proceeds from the incurrence of any Indebtedness of
the Borrower or any of its Subsidiaries, the Borrower shall prepay the Loans as
set forth in Section 2.15(b) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions, and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses; provided, however, that the net Cash proceeds of any Indebtedness
permitted to be incurred pursuant to Section 6.01 shall be excluded from the
application hereof.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending in
September 2013), the Borrower shall, no later than ninety (90) days after the
end of such Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to (x) 50% (the “ECF Percentage”) of such Consolidated
Excess Cash Flow minus (y) voluntary repayments of the Loans (excluding
repayments of (i) Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such repayments
and (ii) Term Loans or Revolving Loans that constitute Refinanced Debt with the
proceeds of any Refinancing Term Loans or proceeds of any Loans under
Refinancing Revolving Commitments, respectively, in connection with any
Refinancing Amendment) during such Fiscal Year; provided that if, as of the last
day of such Fiscal Year, the Net Senior Secured Leverage Ratio (determined for
any such period by reference to the Compliance Certificate delivered pursuant to
Section 5.01(c) calculating the Net Senior Secured Leverage Ratio as of the last
day of such Fiscal Year) shall be (i) 2.50:1.00 or less, the ECF Percentage
shall be reduced to 25% or (ii) 2.00:1.00 or less, the ECF Percentage shall be
reduced to 0%.

(f) Revolving Loans and Swing Loans. The Borrower shall from time to time prepay
first, the Swing Line Loans without reductions in Revolving Commitments and
second, the Revolving Loans without reductions in Revolving Commitments to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.

(g) Letter of Credit Sublimit. If at any time the Letter of Credit Usage shall
exceed the Letter of Credit Sublimit, the Borrower shall immediately Cash
Collateralize Letters of Credit in an amount equal to such excess.

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated

 

95



--------------------------------------------------------------------------------

calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
SectionSection 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include the Issuing Bank for purposes of this Section 2.19(b)) determines that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by any Issuing Bank, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time within five (5) Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(c) Refunds. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which the Borrower
has paid additional amounts pursuant to this Section 2.19 or Section 2.20, it
shall pay over such refund to the Borrower (but only to the extent of additional
amounts paid by the Borrower under this Section 2.19 or Section 2.20 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed

 

104



--------------------------------------------------------------------------------

documentation required under the Internal Revenue Code and reasonably requested
by the Borrower or the Administrative Agent to confirm or establish that such
Lender is not subject to, or is subject to a reduced rate of, deduction or
withholding of U.S. federal income tax with respect to payments to such Lender
under the Credit Documents, or notify the Administrative Agent and the Borrower
of its inability to deliver any such forms, certificates or other evidence.

(D) The Borrower shall not be required to pay any additional amount to any
Non-U.S. Lender under SectionSection 2.20(b)(iii) if such Lender shall have
failed (1) to deliver the forms, certificates or other evidence referred to in
of this Section 2.20(c) or (2) to notify the Administrative Agent and the
Borrower of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided, if such Lender shall have satisfied the
requirements of this Section 2.20(c) on the Applicable Date, nothing in this
subsection of Section 2.20(c) shall relieve the Borrower of its obligation to
pay any additional amounts pursuant to this Section 2.20 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

(d) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Notwithstanding anything to the contrary, the Borrower shall not be
required to pay any additional amount pursuant to Section 2.20(b) with respect
to any United States federal withholding tax

 

108



--------------------------------------------------------------------------------

and/or (prior to the Revolving Commitment Termination Date) an increase to the
existing Revolving Commitments (any such increase, the “New Revolving Loan
Commitments”) the aggregate amount of all such increased commitments and new
loans, together with any Permitted Incremental Equivalent Debt incurred at or
prior to such time, not to exceed the greater of (1) $500,000,000 and (2) the
maximum amount that would not cause the Net Senior Secured Leverage Ratio to
exceed 3.50:1.00 (calculated on a pro forma basis as of the last day of the most
recently ended Fiscal Quarter as if all such incremental or increased
Commitments had been fully drawn on such date but without netting the proceeds
thereof) (the “Incremental Cap”). Any such increased commitment or new loan
shall be in an amount not less than $25,000,000 individually and integral
multiples of $10,000,000 in excess of that amount. Each such notice shall
specify (a) the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent and (b) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender,” as applicable) to whom the Borrower proposes any portion of such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that the Administrative
Agent may elect or decline to arrange such New Revolving Loan Commitments or New
Term Loan Commitments in its sole discretion and any Lender approached to
provide all or a portion of the New Revolving Loan Commitments or New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New
Revolving Loan Commitment or a New Term Loan Commitment. Such New Revolving Loan
Commitments or New Term Loan Commitments shall become effective as of such
Increased Amount Date; provided that (i) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(ii) both before and after giving effect to the making of any Series of New Term
Loans, each of the conditions set forth in Section 3.02 shall be satisfied;
(iii) the Borrower and its Subsidiaries shall be in pro forma compliance with
each of the covenants set forth in Section 6.07 (calculated on a pro forma basis
as of the last day of the most recently ended Fiscal Quarter as if all such
incremental or increased Commitments had been fully drawn on such date but
without netting the proceeds thereof) (provided that, to the extent the proceeds
of Loans made pursuant to any New Term Loan Commitment will be used to
consummate a Limited Condition Acquisition, the requirements specified in
clauses (i), (ii) and (iii) above shall only be required to be satisfied on the
date on which definitive purchase or merger agreements with respect to such
Limited Condition Acquisition are entered into); (iv) the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall be effected
pursuant to one or more Joinder Agreements

 

116



--------------------------------------------------------------------------------

portion of the Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with this Section 2.26, an “Additional
Lender”).

(b) Notwithstanding the foregoing, the effectiveness of any Refinancing
Amendment shall be subject to (i) on the date of effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby, (ii) the terms of the applicable Credit Agreement Refinancing
Indebtedness shall comply with Section 2.26(c), (iii) before and after giving
effect to the incurrence of any Credit Agreement Refinancing Indebtedness, each
of the conditions set forth in Section 3.02 shall be satisfied and (iv) except
as otherwise specified in the applicable Refinancing Amendment, the
Administrative Agent shall have received (with sufficient copies for each of the
Refinancing Term Loan Lenders and Refinancing Revolving Lenders, as applicable)
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Section 3.01.

(c) The terms and provisions of any Credit Agreement Refinancing Indebtedness
incurred pursuant to any Refinancing Amendment shall be, except as otherwise set
forth herein or in the Refinancing Amendment and reasonably acceptable to the
Administrative Agent, substantially the same as the Refinanced Debt; provided
that (i) such Credit Agreement Refinancing Indebtedness consisting of
Refinancing Term Loans shall have (A) a later maturity thandate no earlier than
the maturity date of the Refinanced Debt and (B) a weighted average life to
maturity equal to or greater than the Refinanced Debt, (ii) there shall be no
scheduled amortization of such Credit Agreement Refinancing Indebtedness
consisting of Refinancing Revolving Commitments and the scheduled termination
date of such Refinancing Revolving Commitments shall not be earlier than the
scheduled termination date of the Refinanced Debt, (iii) such Credit Agreement
Refinancing Indebtedness will rank pari passu in right of payment and of
security with the other Obligations hereunder, (iv) such Credit Agreement
Refinancing Indebtedness shall be guaranteed by the Guaranty, (v) the interest
rate margin, rate floors, fees, original issue discount and premiums applicable
to such Credit Agreement Refinancing Indebtedness shall be determined by the
Borrower and the Lenders providing such Credit Agreement Refinancing
Indebtedness, (vi) such Credit Agreement Refinancing Indebtedness (including, if
such Indebtedness includes any Refinancing Revolving Commitments, the unused
portion of such Refinancing Revolving Commitments) shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing (provided that the principal amount of such
Credit Agreement Refinancing Indebtedness shall not include any principal
constituting interest paid in kind), and the aggregate unused Refinancing
Revolving Commitments

 

124



--------------------------------------------------------------------------------

contribution, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

(p) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(q) Closing Date. Lenders shall have made the Initial Tranche A Term Loans and
Tranche B Term Loans to the Borrower on or before October 29, 2012.

(r) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans made on such date.

(s) PATRIOT Act. At least three (3) days prior to the Closing Date, each Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), the “PATRIOT Act”) to the
extent requested in writing by such Lender in writing at least 10 days prior to
the Closing Date.

(t) Specified Transactions. From and including April 29, 2012 through the
Closing Date, neither the Borrower nor any of its Subsidiaries (prior to giving
effect to the Acquisition) shall have consummated any merger (other than any
merger of a Domestic Subsidiary into another Domestic Subsidiary or a Subsidiary
into the Borrower), acquisition or disposition (other than any disposition
effected to satisfy one or more of the conditions precedent set forth in the
Acquisition Agreement) or paid any dividend (other than any dividends made from
a Subsidiary to another Subsidiary or made by a Subsidiary to Borrower) or
effected any share buybacks (or entered into an agreement to consummate any of
the foregoing) (each a “Specified Transaction”) other than the Acquisition,
except any such Specified Transactions (x) in the ordinary course of business,
(y) that are not in the ordinary course of business and involve, in the
aggregate across all such Specified Transactions, no more than $100,000,000 of
consideration or payments, as applicable, or (z) consented to by each of the
Lead Arrangers (such consent not to be unreasonably withheld or delayed).

Section 3.02. Conditions to Each Credit Extension. (a) Conditions Precedent. The
obligation of each Lender to make any Loan, or the Issuing Bank to issue any
Letter of Credit, on any Credit Date, including the Closing

 

132



--------------------------------------------------------------------------------

in part through the incurrence of Indebtedness permitted by Section 6.01(n) or
Section 6.09 until such Indebtedness is repaid in full (without giving effect to
any refinancing thereof) or, as the case may be, the Borrower determines not to
proceed with such financing or refinancing. In addition to the foregoing, the
Borrower shall, at the request of the Collateral Agent, deliver, from time to
time, to the Collateral Agent such appraisals as are required by law or
regulation of Material Real Estate Assets with respect to which the Collateral
Agent has been granted a Lien to the extent that Borrower or any other party has
a copy of the appraisal and is permitted by the applicable third party
appraisers and/or lenders to deliver a copy to Collateral Agent.

Section 5.12. Further Assurances. (a) At any time or from time to time upon the
request of the Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as the Administrative Agent or the Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by each Domestic Subsidiary that is not an Excluded Subsidiary
and are secured by substantially all of the assets of the Borrower and the
Guarantors and all of the outstanding Equity Interests of the Domestic
Subsidiaries and 65% of the Equity Interests of First-Tier Foreign Subsidiaries
subject, in each case, to the provisions set forth herein, in the Pledge and
Security Agreement and the other Credit Documents.

(b) If, at any time and from time to time after the Closing Date, any Domestic
Subsidiary that is not a Credit Party, together with all other Immaterial
Domestic Subsidiaries, (i) has assets comprising more than 2% of Total Assets on
the last day of the most recent Fiscal Quarter or Fiscal Year for which
financial statements are required to be delivered pursuant to this Agreement or
(ii) contributes more than 2% of the Consolidated Adjusted EBITDA for the period
of four Fiscal Quarters ending on the last day of the Fiscal Quarter or Fiscal
Year most recently ended for which financial statements are required to be
delivered pursuant to this Agreement, then the Borrower shall, not later than 30
days after the date by which financial statements for such Fiscal Quarter or
Fiscal Year are required to be delivered pursuant to this Agreement, cause one
or more Domestic Subsidiaries to become Credit Parties such that the conditions
contained in clauses (i) and (ii) of this Section 5.12(b) cease to be true.

(c) The Borrower shall, or cause the applicable Credit Party to, complete the
actions listed on Schedule 5.12(c) by the times stated therein (or such later
date as may be consented to by the Administrative Agent in its reasonable
discretion).

 

156



--------------------------------------------------------------------------------

that is not a Credit Party shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
applicable Intercompany Note;

(c) obligations in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, bid, stay, customs, appeal,
replevin, statutory and surety bonds and performance and completion guaranties
provided by the Borrower or any Subsidiary in the ordinary course of business;

(d) Indebtedness (i) in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts or (ii) arising from the honoring
by a bank or other financial institution of a check, draft, credit card,
purchase card or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services (including
automated clearinghouse (ACH) transfers) in the ordinary course of business;
provided that such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(e) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earn-out or similar obligations (including
Indebtedness consisting of the deferred or contingent purchase price of property
or services acquired in a Permitted Acquisition), or from guaranties or letters
of credit, surety bonds or performance bonds securing the performance of the
Borrower or any such Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;

(f) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $150,000,000 at any one time outstanding, provided that
(xw) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and, (yx) such Indebtedness is not guarantied in any
respect by the Borrower or any Subsidiary (other than by any such person that so
becomes a Subsidiary), (y) in case of any such Indebtedness that is secured, the
aggregate amount thereof does not exceed $150,000,000 at any one time
outstanding and (z) in case of any such Indebtedness that is unsecured, both
immediately before and after giving effect to the incurrence thereof, (1) no
Default or Event of Default shall exist or result therefrom and (2) the Borrower
will be in pro forma compliance with the covenants set forth in Section 6.07 and
(ii) any Permitted Refinancing of any Indebtedness specified in subclause
(i) above, provided that such Permitted Refinancing shall not be secured by any
assets other than the assets securing the Indebtedness being renewed, extended

 

158



--------------------------------------------------------------------------------

(p) Permitted Incremental Equivalent Debt; provided that after giving effect to
the incurrence thereof (i) the sum of the aggregate principal amount of (x) all
New Term Loans and New Revolving Loan Commitments established (and, without
duplication, New Revolving Loans incurred) at or prior to such time pursuant to
Section 2.24 and (y) any other Permitted Incremental Equivalent Debt shall not
exceed the Incremental Cap, (ii) the Borrower and its Subsidiaries shall be in
pro forma compliance with each of the covenants set forth in Section 6.07 as of
the last day of the most recently ended Fiscal Quarter after giving effect to
the incurrence of such Indebtedness, (iii) before and after giving effect to the
incurrence of any Permitted Incremental Equivalent Debt, each of the conditions
set forth in Section 3.02 shall be satisfied (provided that, to the extent the
proceeds of any Permitted Incremental Equivalent Debt will be used to consummate
a Limited Condition Acquisition, the requirements specified in clauses (ii) and
(iii) above shall only be required to be satisfied on the date on which
definitive purchase or merger agreements with respect to such Limited Condition
Acquisition are entered into) and (iv) the Borrower shall deliver to the
Administrative Agent at least ten (10) Business Days prior to the incurrence of
such Permitted Incremental Equivalent Debt (x) a certificate of an Authorized
Officer, together with all relevant financial information reasonably requested
by the Administrative Agent, demonstrating compliance with clauses (i), (ii) and
(iii) of this clause (provided that such certificate shall be conclusive
evidence that such terms and conditions satisfy such requirements unless the
Administrative Agent provides notice to the Borrower of its objection during
such ten Business Day period) and (y) any customary legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements reasonably
requested by the Administrative Agent;

(q) Indebtedness incurred by a Receivables Entity that is a Subsidiary in a
Qualified Receivables Transaction in an aggregate amount not to exceed
$100,000,000 outstanding at any time;

(r) Indebtedness in the form of guaranties of loans and advances to officers,
directors, consultants and employees of the Borrower and/or its Subsidiaries, in
an aggregate amount not to exceed $10,000,000 outstanding at any time;

(s) Indebtedness consisting of guaranties of Indebtedness of joint ventures to
the extent such guaranty would have been permitted as an Investment pursuant to
Section 6.06(o);

(t) Indebtedness incurred in connection with the settlement of the Adverse
Proceedings set forth on Schedule 4.11;

 

161



--------------------------------------------------------------------------------

(v) Liens on insurance policies and the proceeds thereof securing financing of
the premiums with respect thereto;

(w) Liens consisting of an agreement to dispose of any property permitted to be
sold pursuant to Section 6.08;

(x) any customary encumbrance or restriction on the Equity Interests in a joint
venture, including customary rights of first refusal, “tag-along” and “drag
along” rights, transfer restrictions and put and call arrangements with respect
to the Equity Interests of any joint venture pursuant to any joint venture or
similar agreement;

(y) Liens arising on property in connection with a Sale and Leaseback
transaction with respect to such property as permitted under Section 6.09;
provided that such Lien applies solely to the property subject to such Sale and
Leaseback Transaction;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
and not given in connection with the issuance of Indebtedness, (ii) related to
pooled deposit or sweep accounts of the Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business or (iii) relating to purchase orders and other agreement
entered into with customers of the Borrower or any of the Subsidiaries in the
ordinary course of business;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 6.02(l) and (m); provided that (i) such Lien does not extend to any
additional property other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien and (B) the proceeds and
products thereof and (Cii) the renewal, extension or refinancing of the
obligations secured by such Lien is permitted by Section 6.01;

(bb) three-way technology escrow agreements entered into using reputable escrow
agents in connection with the license, development and distribution agreements
of the Borrower and its Subsidiaries, pursuant to which Intellectual Property of
the Borrower and its Subsidiaries, as applicable, is placed in escrow for the
benefit of the agreement party that do not materially interfere with the conduct
of the Borrower’s or any of its Subsidiaries’ business as conducted on the
Closing Date (or as permitted by Section 6.11) or materially detract from the
value thereof; provided that (1) the escrowed Intellectual Property is only
released to the agreement party upon the bankruptcy, cessation of business,
repudiation of material obligations or similar industry standard trigger events
of the Borrower and its Subsidiaries and (2) upon such release, the agreement
party’s use is limited to its internal use only, consistent with the manner in
which the Intellectual Property was used by the Borrower and/or its Subsidiaries
on behalf on the agreement party prior to the technology’s release from escrow;
and

 

165



--------------------------------------------------------------------------------

(cc) other Liens securing Indebtedness in an aggregate amount not to exceed
$100,000,000.

Section 6.03. No Further Negative Pledges. No Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations except (a) with respect to
specific property subject to a Lien permitted hereunder to secure payment of
Indebtedness permitted hereunder or to be sold pursuant to an executed agreement
with respect to a Asset Sale permitted hereunder; provided that such
restrictions are limited to the property so encumbered or subject to such Asset
Sale, (b) customary restrictions contained in any Permitted License, lease or
similar agreement permitted hereunder (provided that such restrictions are
limited to the property or assets subject to such Permitted License, lease or
similar agreement), (c) customary provision in joint venture agreements
applicable to joint ventures permitted hereunder; provided that such
restrictions are applicable solely to such joint venture entered into in the
ordinary course of business, (d) customary provisions set forth in
Co-Development Agreements; provided that such restrictions are applicable solely
to the property subject to such Co-Development Agreement, (e) with respect to
Discontinued Real Property, (f) restrictions identified on Schedule 6.03,
(g) restrictions set forth in Indebtedness permitted under Section 6.01(f) that
impose restrictions on the property so acquired in connection with the Permitted
Acquisition referred to in Section 6.01(f), (h) restrictions under any
Refinancing Indebtedness or Permitted Incremental Equivalent Debt and
(i) restrictions contained in the indentures relating to the Convertible Notes
and the Senior Notes.

Section 6.04. Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment, except (a) each Subsidiary may make Restricted
Junior Payments consisting of a dividend or distribution with respect to its
Equity Interests to the Borrower and its other Subsidiaries (and, in the case of
non-wholly owned Subsidiaries to the Borrower and any of its other Subsidiaries
and to each other owner of Equity Interest of such Subsidiary based on their
relative ownership interest of the relevant class), (b) the Borrower and each
Subsidiary may make Restricted Junior Payments of the type referred to in clause
(iv) of the definition thereof to the Borrower or one or more other
Subsidiaries, subject only to the subordination provisions, if any, applicable
thereto, (c) the Borrower may (x) pay Convertible Note Repayment Obligations
then due and payable or (y) make any cash payment in respect of any purchase or
repurchase through negotiated or open market transactions of

 

166



--------------------------------------------------------------------------------

any Convertible Notes (1) not more than 18 months prior to a Convertible Note
Put Date in respect thereof or (2) at any time on and after the date on which
the Borrower has the option to call or otherwise redeem such Convertible Notes
from the holder thereof, in each case so long as (i) no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby and
(ii) the Borrower shall have delivered to the Administrative Agent a compliance
certificate signed by an Authorized Officer demonstrating pro forma compliance
with the financial covenants in Section 6.07 after giving effect to the subject
Restricted Junior Payment, (d) so long as no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby, the Borrower may
repurchase, redeem or otherwise acquire or retire for value any Equity Interests
of the Borrower or any of its Subsidiaries held by any current or former
officer, director, consultant or employee of the Borrower or any of its
Subsidiaries, or his or her estate, spouse, former spouse or family member (or
pay principal or interest on any Indebtedness issued in connection with such
repurchase, redemption or other acquisition) pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement, similar agreement or
any other agreement pursuant to which such Equity Interests were acquired or
benefit plan of any kind and pay the amount of withholding taxes owed by the
recipient of such payment on account thereof, (e) the Borrower may make cash
payments in the form of cash settlements with respect to the Spread Overlay
Agreements in accordance with the terms thereof, and only to the extent required
thereby, so long as the Borrower receives contemporaneously with or within
ninety (90) days preceding such distribution aggregate cash payments in
connection with such Spread Overlay Agreements of not less than the amount of
such distribution, (f) as set forth on Schedule 6.04 hereof, (g) the Borrower
may refinance any Junior Financing with the proceeds of the Permitted
Refinancing thereof, (h) the Borrower may make payments or distributions to
dissenting stockholders pursuant to applicable law, pursuant to or in connection
with a consolidation, merger or disposition of assets that complies, if
applicable, with the provisions of this Agreement, (i) so long as no Default or
Event of Default shall have occurred and be continuing, to the extent that such
payment is not required to be used to make a mandatory prepayment pursuant to
Section 2.14(c), the Borrower or any Subsidiary may purchase, redeem or acquire
its outstanding Equity Interests or any Indebtedness with the Net Equity
Proceeds received from a substantially concurrent issuance of new Equity
Interests, (j) any Credit Party may make any Restricted Junior Payment on
account of the repurchase of Equity Interests deemed to occur upon exercise of
stock options, warrants or similar rights or grant, vesting or lapse of
restrictions on the grant of any other performance shares, restricted stock,
restricted stock units or other equity awards to the extent that shares of such
Equity Interests represent all or a portion of (i) the exercise or purchase
price of such options, warrants or similar rights or other equity awards and
(ii) the amount of withholding taxes owed by the recipient of such award in
respect of such grant, exercise, vesting or lapse of restrictions covered by
clause (i) and (k) so long as no Default or Event of

 

167



--------------------------------------------------------------------------------

all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise Disposed of, in one transaction or a series of
transactions to any other Subsidiary (other than an Excluded Subsidiary);

(b) sales, licenses, leases or other Dispositions of assets that do not
constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $50,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than the sum of (x) $100,000,000 and
(y) an amount equal to the lesser of (A) any unused portion of the basket
provided for in this clause (ii) from the immediately prior Fiscal Year and
(B) $100,000,000; provided (A) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of the Borrower (or similar governing
body)), (B) no less than 70% thereof shall be paid in Cash; provided that for
the purpose of this clause (B), the following shall be deemed to be Cash:
(1) any securities received by the Borrower or such Subsidiary that are
converted by the Borrower or such Subsidiary into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received in such conversion) within
180 days following the closing of the applicable Asset Sale and (2) any
Designated Non-Cash Consideration in respect of such Asset Sale having an
aggregate fair market value, taken together with the Designated Non-Cash
Consideration in respect of all such Asset Sales, not to exceed at any time the
greater of $100,000,000 and 1% of Total Assets, (C) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a) and (D) at the time of
such Asset Sale, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (it being understood and agreed that the
proceeds of such Asset Sales shall be valued at the principal amount thereof in
the case of non-Cash proceeds consisting of notes or other debt Securities and
valued at fair market value in the case of other non-Cash proceeds);

(d) Disposals of obsolete, worn out or surplus property or damaged property no
longer useful in the business of the Borrower and its Subsidiaries;

(e) Permitted Acquisitions;

(f) Investments made in accordance with Section 6.06 and Sale and Leaseback
Transactions made in accordance with Section 6.09;

(g) (i) the abandonment of rights, franchises, licenses, trade names,
copyrights, patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of the Borrower, either no longer economically practicable

 

174



--------------------------------------------------------------------------------

(A) a Capital Lease or (B) a lease the payments under which will be treated as
an operating expense for purposes of determining Consolidated Adjusted EBITDA
and (iii) an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with SectionSection 2.14(a).

Section 6.10. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction involving aggregate consideration
in excess of $5,000,000 (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower on
terms that are less favorable to the Borrower or that Subsidiary, as the case
may be, than those that might be obtained at the time from a Person who is not
such a holder or Affiliate; provided, the foregoing restriction shall not apply
to (a) any transaction between the Borrower and any of its Subsidiaries or among
Subsidiaries of the Borrower; (b) customary fees paid to members of the board of
directors (or similar governing body) of the Borrower and its Subsidiaries;
(c) compensation or fees to, or the provision of benefits for officers,
consultants and former consultants, directors and employees of the Borrower and
its Subsidiaries entered into in the ordinary course of business (including,
without limitation, loans and advances permitted under Section 6.06(i));
(d) transactions or arrangements described in Schedule 6.10 or any renewals or
extensions of any such agreements (so long as such renewals or extensions are
not less favorable in any material respect to the Borrower or its Subsidiaries);
(e) any transactions between a Credit Party and any Person that is an Affiliate
solely because a director of such Person is also a director of a Credit Party,
so long as such director abstains from voting as a director of such Credit Party
in any matter involving such Person; (f) Restricted Junior Payments permitted to
be made under Section 6.04; (g) transactions with consultants, customers,
clients, suppliers, lessees or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement; (h) transactions effected as a part of a Qualified
Receivables Transaction and any Permitted Refinancing thereof; (i) Investments
permitted under Sections 6.06(c), (o), (p) and (t); (j) the issuances of Equity
Interests or other securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by a majority of the Board of Directors of the Borrower or majority of
disinterested members of the Board of Directors or any direct or indirect parent
company of a Subsidiary of the Borrower, as appropriate, in good faith; (k) any
employment or consulting agreement, incentive agreement, employee benefit plan,
severance agreement, stock option or stock ownership plan, or any similar
arrangement entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business approved by the Board of Directors of the Borrower,
and payments, awards, grants or issuances of Capital Stock or other

 

177



--------------------------------------------------------------------------------

of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay the Administrative Agent, or allow
the claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale.

Section 7.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations that would otherwise constitute Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 7.13 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 7.13, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. Each Qualified ECP Guarantor intends that
this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

187



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any Installment or payment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit or any Cash
Collateralization required pursuant to Section 2.22(d); or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) Business
Days after the date due; or

(b) Default in Other Agreements. (i) Except for the failure to fund the disputed
portion of a payment in connection with an earn-out that is the subject of a
good faith dispute and for which adequate reserve or other appropriate provision
shall have been made in accordance with GAAP, failure of any of the Credit
Parties or any of their respective Subsidiaries to pay when due any principal of
or interest on or any other amount, including any payment in settlement, payable
in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.01(a)) individually or in the aggregate in a principal
amount (or Net Mark-to-Market Exposure) of $50,000,000 or more, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other material term of (A) one or more
items of Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, 5.01(e) or 5.02 or
Article 6; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any

 

188



--------------------------------------------------------------------------------

control or (iii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be granted by the
Collateral Documents; or

(m) Subordination Provisions. The Borrower or any Credit Party shall make any
payment in violation of any subordination terms or conditions, if any, with
respect to any Junior Financing;

THEN, (1) upon the occurrence of any Event of Default described in Sections
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments, if any, of each Lender having
such Revolving Commitments, Tranche A Term Loan Commitments and Tranche B Term
Loan Commitments, respectively, and the obligation of the Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (Ci) the unpaid principal amount of and
accrued interest and premium on the Loans, (Dii) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit) and (Eiii) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.03(b)(v) or
Section 2.04(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents; and (D) the Administrative Agent shall direct the Borrower to pay
(and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Sections 8.01(f) or 8.01(g) to
pay) to the Administrative Agent such additional amounts of cash as reasonably
requested by the Issuing Bank, to Cash Collateralize Letters of Credit then
outstanding.

ARTICLE 9

AGENTS

Section 9.01. Appointment of Agents. Each of JPMS and Citi is hereby appointed a
Co-Syndication Agent hereunder, and each Lender hereby authorizes each of JPMS
and Citi to act as a Co-Syndication Agent in accordance with the terms hereof
and the other Credit Documents. Each of

 

191



--------------------------------------------------------------------------------

other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any of its Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

Section 9.05. Lenders’ Representations, Warranties and Acknowledgment. (a) Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b) Each Lender, by delivering (or if delivered in escrow, upon releasing from
such escrow) its signature page to this Agreement, an Assignment Agreement or a
Joinder Agreement and funding its Initial Tranche A Term Loan, Tranche B Term
Loan and/or Revolving Loans on the Closing Date or funding its Tranche A Term
Loan or making Revolving Commitments available, as applicable on the Amendment
Effective Date or by the funding of any New Term Loans or New Revolving Loans,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, the Requisite Lenders or the Lenders, as applicable
on the Closing Date, or as of the date of funding of such Tranche A Term Loans,
Revolving Loans or New Loans.

(c) Each Lender acknowledges that the Borrower may purchase Tranche B Term Loans
hereunder from Lenders from time to time, subject to the restrictions set forth
in Section 10.06.

Section 9.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on,

 

195



--------------------------------------------------------------------------------

relating to a participant’s interest in any Commitments, Loans or its other
obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Unless otherwise required by the Internal Revenue Service, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of a participation with respect to the Term Loan for all purposes
under this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents or all of substantially all
of the Guarantors from the Guaranty (in each case, except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph
(iii) of this Section; provided, 0(x) a participant shall not be entitled to
receive any greater payment under Section 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale

 

214



--------------------------------------------------------------------------------

Schedule 1

Refinancing Term Commitment

 

Refinancing Term Lender

   Refinancing Term Commitment  

GOLDMAN SACHS BANK USA

   $ 975,000,000   



--------------------------------------------------------------------------------

Schedule 2

Refinancing Revolving Commitment

 

Refinancing Revolving Lender

   Refinancing Revolving Commitments  

GOLDMAN SACHS BANK USA

   $ 52,718,649   

DNB BANK ASA, GRAND CAYMAN BRANCH

   $ 40,384,615   

BANK OF AMERICA, N.A.

   $ 34,615,385   

JPMORGAN CHASE BANK, N.A.

   $ 34,327,632   

FIFTH THIRD BANK

   $ 28,846,150   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 28,800,000   

CITIBANK, N.A.

   $ 27,500,000   

HSBC BANK, USA, N.A.

   $ 17,300,000   

SUMITOMO MITSUI BANKING CORPORATION

   $ 11,538,462   

RBS CITIZENS, N.A.

   $ 9,230,769   

CIT FINANCE LLC

   $ 5,000,000   

RAYMOND JAMES BANK, N.A.

   $ 4,615,385   

MANUFACTURERS BANK

   $ 2,814,954   

BANK LEUMI USA

   $ 2,308,000   